Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 16 February 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1, 3-6, 8-9, 11-15, and 17-20 are currently pending and have been examined.
Claims 1, 9, and 15 have been amended.
Claims 2, 7, 10, and 16 have been canceled.
Claims 1, 3-6, 8-9, 11-15, and 17-20 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 03 August 2017.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-6, 8-9, 11-15, and 17-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Independent claims 1, 9, and 15 recite wherein each of the one or more medication containers houses a medication, wherein each of the one or more medications contains a smart lid as supported by the Specification in ¶ 0037. It is unclear if the smart lid is intended for the medication or the medication container. The examiner will interpret the limitation to read wherein each of the one or more medication containers contains a smart lid. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maraud (US Patent App. No. 2010/0161353) [hereinafter Maraud] in view of Hyde et al. (US Patent App. No. 2015/0134346)[hereinafter Hyde] in further view of Ferguson (US Patent No 8,212,677)[hereinafter Ferguson] in further view of Ervin (US Patent App No 20180144816)[hereinafter Ervin].
As per claim 1, Maraud teaches on the following limitations of the claim:
a computer-implemented method that manages a device, comprising is taught in the Detailed Description on p. 4 ¶ 0072 (teaching on a computer based interface for the patient prescription management system);
storing a medication listing for a patient is taught in the Detailed Description on p. 10 ¶ 0156-0157 (teaching on maintaining a patent current and historical medication list);
wherein the medication listing lists at least one medication for the patient with medication consumption instructions
monitoring one or more medication containers, wherein the one or more medication containers comprise at least one medication for the patient is taught in the Detailed Description on p. 15 ¶ 0215 and 0217 and p. 16 ¶ 0221 (teaching on the system allocating timed dispensing of medication to a patient in a container (here a sealed sleeve or traditional mechanically opened box) that is monitored by the system for patient action);
receiving, from the one or more medication containers, medication consumption data of the patient is taught in the Detailed Description on p. 16 ¶ 0223 (teaching on the monitoring system sending alert data if the medication is not removed at the predetermined consumption time by the patient);
wherein the medication consumption data comprises which medication of the at least one medication the patient has taken is taught in the Detailed Description on p. 16 ¶ 0223 (teaching on the consumption data including the patient's removal of the medication dosage);
a time that the patient took the at least one medication is taught in the Detailed Description on p. 16 ¶ 0223-24 (teaching on the alert being triggered based on a temporal delay in the expected removal time via a time and date stamp - thirty minutes late is the proposed threshold);
and a quantity of the at least one medication taken by the patient is taught in the Detailed Description on p. 16 ¶ 0223-25 (teaching on the system administering the correct quantity of medications at the indicated time according to dosage instructions from the prescription);
receiving patient condition data from one or more patient monitoring devices in real-time
recommending that the patient consume the adjusted dosage amount of the at least one medication at a designated time, from the one or more medication containers, based on the received patient condition data is taught in the Detailed Description on p. 22 ¶ 0287-88 and p. 23 ¶ 0300 (teaching on the system, once processing the patient data received - including lab tests and historical data, prescription recommendations are made for the patient in the system).
Maraud fails to teach the following limitation of Claim 1. Hyde, however, does teach the following: 
detecting one or more potential adverse combinations of one or more medications, within the one or more medication containers for the patient is taught in the Detailed Description on p. 3 ¶ 0029 (teaching on the system determining that the patient is seeking a medication that may cause an adverse reaction);
in response to determining that the received patient condition data, in real-time, indicates an adverse reaction or potential adverse reaction to the medication from the one or more medication containers, locking, automatically, … the one or more medication containers containing the medication associated with the adverse reaction or the potential adverse reaction is taught in the Detailed Description on p. 3 ¶ 0029 (teaching on the system determining that the patient is seeking a medication that may cause an adverse reaction and once the medication is determined to may cause an adverse reaction, preventing the medication from being accessed within the locked medication drawer);
in response to determining that the received patient condition data, in real-time, indicates an overdose, locking, automatically, the one or more medication containers containing the medication associated with the overdose
wherein the patient condition data comprises at least one measurement of a medical vital sign of the patient is taught in the Detailed Description on p. 8 ¶ 0075 (teaching on the medication dispensing device receiving patient health information including patient vital signs).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription dispensing management system as taught by Maraud to include the vital sign measurements as input patient data and locking safety measures as taught by Hyde with the motivation of receiving all of the relevant patient data so the system can best “evaluate the overall condition of the subject based on the sensed conditions” (Hyde in the Detailed Description on p. 7 ¶ 0063) and if the vital signs cause concern, the patient can then be “instructed to receive further medical attention at a healthcare facility” (Hyde in the Detailed Description on p. 9 ¶ 0079) wherein the situation can be properly assessed (Hyde in the Detailed Description on p. 5 ¶ 0047) and locking safety mechanisms as taught by Hyde with the motivation of ensuring patients are safe and “to help the physician execute a complete and legal prescription order according to Federal Law” (Hyde in the Detailed Description on p. 23 ¶ 0198). 
The combination of Maraud and Hyde fails to teach the following limitation of Claim 1. Ferguson, however, does teach the following: 
and wherein the one or more medication containers, specific to the patient, communicate with each other via a peer to peer (P2P) communicator over a P2P network that exchanges medication information and medication consumption data, for the patient is taught in the Detailed Description in col 17 lines 30-51, col 19 lines 13-36, an col 19 line 28 - col 20 line 6 (teaching on a peer-to-peer network connection between two medication management devices for exchanging medication consumption data for the patient);
adjusting, in real-time, a dosage amount of the at least on medication to be consumed by the patient, based on the received patient condition data is taught in the Detailed 
alerting, in real-time, the patient to consume an alternative medication based on the received patient condition data, and is taught in the Detailed Description in col 34 lines 14-23 (teaching on sending a patient alert in response to received patient data wherein the patient should consume an alternative medication).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription dispensing management system as taught by Maraud and Hyde to include peer to peer network connectivity and dosage/medication adjustment of Ferguson with the motivation of providing more cohesive medication management because “medication regimens are becoming increasingly precise as to when specific doses must be taken, and medication management providers are increasingly restrictive as to how many doses can be dispensed to a patient. Thus, patients suffer from forgetting to take a timed dosage, losing doses, not having specific doses available when needed, having to manage refills of numerous medications as they run out at inconvenient times, and other issues that inhibit the patient’s taking of the necessary doses at the proper time” (Ferguson in the Background in col 3 lines 38-46).
The combination of Maraud, Hyde, and Ferguson fails to teach the following limitation of Claim 1. Ervin, however, does teach the following: 
wherein each of the one or more medication containers houses a medication, wherein each of the one or more medications contains a smart lid is taught in the Detailed Description in ¶ 0141-143 and in the Figures at fig. 12-13 (teaching on a smart container cap wherein patient medication intake can be monitored for overdosing and underdosing); -AND-
locking, automatically, the smart lid of the one or more medication containers is taught in the Detailed Description in ¶ 0141-143 and in the Figures at fig. 12-13 (teaching on a smart 
It would have been obvious to one of ordinary still in the art to include in the smart locking lid of a medication container of Ervin with the medication dispensing control system as taught by Maraud, Hyde, and Ferguson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictably locking medication – no matter the container type – away from an individual experiencing an overdose. 
As per claim 3, the combination of Maraud, Hyde, Ferguson and Ervin discloses all of the limitations of claim 1. Maraud also discloses the following: 
the method of claim 1, further comprising: alerting the patient to take a medication, if it is determined that the medication consumption data does not match the medication consumption instructions is taught in the Detailed Description on p. 16 ¶ 0223 (teaching on alerting the patient if the patient fails to remove the medication from the device within a predetermined time deviating from the dosing schedule).
As per claim 4, the combination of Maraud, Hyde, Ferguson and Ervin discloses all of the limitations of claim 1. Maraud fails to teach the following limitations. Hyde, however, discloses the following: 
the method of claim 1, wherein the patient condition data includes any one or more of blood pressure, pulse, cholesterol level, blood sugar level, heart rate, and body temperature is taught in the Detailed Description on p. 7 ¶ 0061, p. 8 ¶ 0075, and p. 2 ¶ 0020 (teaching on the medication dispensing device receiving patient health information including patient vital signs; these vital signs including: heart rate (pulse), blood pressure, body temperature, cholesterol test, and blood glucose level).

As per claim 5, the combination of Maraud, Hyde, Ferguson and Ervin discloses all of the limitations of claim 1. Maraud also discloses the following:
comprising an application programming interface (API) is taught in the Detailed Description on p. 29 ¶ 0376 (teaching on the system possessing data retrieval networks with API-enabled end-to-end transparency);
that monitors one or more medication reactions based on a quantity is taught in the Detailed Description on p. 16 0226 ¶ (teaching on monitoring prescriptions with potential patient drug reactions where the reaction requires the patient to not receive any quantity of the medication);
and a time of consumption of one or more medications; and is taught in the Detailed Description on p. 7 ¶ 0108 (teaching on reporting the historical time data related to a past reported adverse reaction to a prescribed drug); -AND-
determining that the adjusted dosage amount of the at least one medication at the designated time does not react adversely with the quantity and the time of consumption of one or more other medications consumed by the patient is taught in the Detailed Description on p. 16 ¶ 0026 - p. 17 ¶ 0231 (teaching on the system continuous monitoring 
Maraud fails to teach the following limitation of Claim 5. Hyde, however, does teach the following: 
the method of claim 1, wherein recommending that the patient consume the adjusted dosage amount of the at least one medication at the designated time, from the one or more medication containers based on the received patient condition data, further comprises: communicating with a cloud based medication interaction service is taught in the Detailed Description on p. 11 ¶ 0096 (teaching on a cloud based memory for the prescription management system).
It would have been obvious to one of ordinary still in the art to include in the cloud based memory as taught by Hyde with the prescription dispensing management system as taught by Maraud since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictably a remote storage memory component instead of a local memory access to reduce onsite infrastructure requirements for the system. 
As per claim 6, the combination of Maraud, Hyde, Ferguson and Ervin discloses all of the limitations of claim 1. Maraud also discloses the following:
in response to determining that the amount of medication associated with the at least one medication in the one or more medication containers is not enough to last through the event specified in the event information, outputting an alert to the patient to refill the at least one medication is taught in the Detailed Description on p. 15 ¶ 0214 (teaching on notifying the patient when a refill on a prescription is due once a predetermined time 
Maraud fails to teach the following limitation of Claim 6. Hyde, however, does teach the following: 
the method of claim 1, further comprising: receiving electronic calendar information for the patient wherein the electronic calendar information comprises event information is taught in the Detailed Description on p. 23 ¶ 0206 (teaching on receiving patient prescription "event" information from the system that includes both the schedule and the dosage of the prescribed medication); -AND-
determining, based on the event information and the medication consumption instructions, whether an amount of medication associated with the at least one medication in the one or more medication containers is enough to last through an event specified in the event information; and is taught in the Claims at p. 24 claim 23-24 (teaching on the storage of predetermined products when the system anticipates that the medication will be needed in the future and there is not adequate supply for the totality of the needed drugs to provide proper inventory - this necessarily implies that the system recognizes a lack of adequate supplies in the medication dispenser based on a patient's scheduled dosage).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription dispensing management system as taught by Maraud to include the recognition and indication of low medication supply as taught by Hyde with the motivation of enabling the system to “alert the physician to problems or to the need for additional medication” (Hyde in the Detailed Description on p. 23 ¶ 0207).
As per claim 8, the combination of Maraud, Hyde, Ferguson and Ervin discloses all of the limitations of claim 1. Maraud also discloses the following:
the method of claim 1, further comprising: triggering a drug combination analysis with one or more other medication containers is taught in the Detailed Description on p. 16 ¶ 0026 - p. 17 ¶ 0231 (teaching on the system continuous monitoring of new patient medication prescriptions to ensure that current and past medications are free from contraindications, patient allergies, and possible drug interactions; if any of these negative events are detected, alert the prescribing physician);
when a one or more initial medication containers is lifted by the patient is taught in the Detailed Description on p. 16 ¶ 0224 (teaching on detecting the removal of the medication from a exposed bay (treated as synonymous to a medication container) and taking the time stamp for the patient consumption data);
detecting the medication consumption data of the one or more initial medication containers is taught in the Detailed Description on p. 16 ¶ 0223 (teaching on the consumption data including the patient's removal of the medication dosage);
when the one or more initial medication containers is put back down by the patient is taught in the Detailed Description on p. 16 ¶ 0224 (teaching on a more rigorous patient compliance check that ensures that the patient return the emptied medication container to a receptacle within a time constraint);
updating the medication consumption data with the dosage amount and the designated time of consumption of a medication consumed by the patient from the one or more initial medication containers
and broadcasting the medication consumption data from the one or more initial medication is taught in the Detailed Description on p. 18 ¶ 0243 (teaching on the consumption data being sent and stored for the patient in a patient history database).
Maraud fails to teach the following limitation of Claim 8. Hyde, however, does teach the following: 
wherein the patient is identified by a unique fingerprint is taught in the Detailed Description on p. 15 ¶ 0132 (teaching on the system requiring a patient authentication marker - including a fingerprint - prior to receiving the medication from the drawer).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription dispensing management system as taught by Maraud to include the fingerprint verification as taught by Hyde with the motivation of ensuring patients are safe and “to help the physician execute a complete and legal prescription order according to Federal Law” (Hyde in the Detailed Description on p. 23 ¶ 0198). 

As per claim 9, Maraud teaches on the following limitations of the claim: 
a computer program product for implementing a program that manages a device, comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer to perform a method, the method comprising is taught in the Detailed Description on p. 4 ¶ 0072 (teaching on a computer based interface for the patient prescription management system);
storing, by the processor, a medication listing for a patient is taught in the Detailed Description on p. 10 ¶ 0156-0157 (teaching on maintaining a patent current and historical medication list);
wherein the medication listing lists at least one medication for the patient, together with medication consumption instructions is taught in the Detailed Description on p. 14 ¶ 0197 
monitoring, by the processor, one or more medication containers, wherein the one or more medication containers contain at least one medication for the patient is taught in the Detailed Description on p. 15 ¶ 0215 and 0217 and p. 16 ¶ 0221 (teaching on the system allocating timed dispensing of medication to a patient in a container (here a sealed sleeve or traditional mechanically opened box) that is monitored by the system for patient action);
receiving, by the processor, from the one or more medication containers, medication consumption data of the patient is taught in the Detailed Description on p. 16 ¶ 0223 (teaching on the monitoring system sending alert data if the medication is not removed at the predetermined consumption time by the patient);
herein medication consumption data includes which medication of the at least one medication the patient has taken is taught in the Detailed Description on p. 16 ¶ 0223 (teaching on the consumption data including the patient's removal of the medication dosage);
a time that the patient took the at least one medication is taught in the Detailed Description on p. 16 ¶ 0223-24 (teaching on the alert being triggered based on a temporal delay in the expected removal time via a time and date stamp - thirty minutes late is the proposed threshold);
and a quantity of the at least one medication taken by the patient
receiving, by the processor, patient condition data from one or more patient monitoring devices in real-time is taught in the Detailed Description on p. 23 ¶ 0299 (teaching on the system receiving patient medical information for dosage recommendations); -AND-
recommending, by the processor, that the patient consume the adjusted dosage amount of the at least one medication at a designated time, from the one or more medication containers based on the received patient condition data is taught in the Detailed Description on p. 22 ¶ 0287-88 and p. 23 ¶ 0300 (teaching on the system, once processing the patient data received - including lab tests and historical data, prescription recommendations are made for the patient in the system).
Maraud fails to teach the following limitation of Claim 9. Hyde, however, does teach the following: 
detecting, by the processor, one or more potential adverse combinations of one or more medications, within the one or more medication containers for the patient is taught in the Detailed Description on p. 3 ¶ 0029 (teaching on the system determining that the patient is seeking a medication that may cause an adverse reaction);
wherein the patient condition data comprises at least one measurement of a medical vital sign of the patient is taught in the Detailed Description on p. 8 ¶ 0075 (teaching on the medication dispensing device receiving patient health information including patient vital signs);
in response to determining, by the processor, that the received patient condition data, in real-time, indicates an adverse reaction or a potential adverse reaction to the medication from the one or more medication containers, locking, automatically, … the one or more medication containers containing the medication associated with the adverse reaction or the potential adverse reaction is taught in the Detailed Description on p. 3 ¶ 0029 (teaching on the system determining that the patient is seeking a medication that may cause an 
in response to determining, by the processor, that the received patient condition data, in real-time, indicates an overdose, locking, automatically, the one or more medication containers containing the medication associated with the overdose is taught in the Detailed Description on p. 22 ¶ 0190 and p. 23 ¶ 0206-08 (teaching on determining that the patient could be abusing medications and are at risk for overdose).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription dispensing management system as taught by Maraud to include the vital sign measurements as input patient data and locking safety measures as taught by Hyde with the motivation of receiving all of the relevant patient data so the system can best “evaluate the overall condition of the subject based on the sensed conditions” (Hyde in the Detailed Description on p. 7 ¶ 0063) and if the vital signs cause concern, the patient can then be “instructed to receive further medical attention at a healthcare facility” (Hyde in the Detailed Description on p. 9 ¶ 0079) wherein the situation can be properly assessed (Hyde in the Detailed Description on p. 5 ¶ 0047) and locking safety mechanisms as taught by Hyde with the motivation of ensuring patients are safe and “to help the physician execute a complete and legal prescription order according to Federal Law” (Hyde in the Detailed Description on p. 23 ¶ 0198). 
The combination of Maraud and Hyde fails to teach the following limitation of Claim 9. Ferguson, however, does teach the following: 
and wherein the one or more medication containers, specific to the patient, communicate with each other via a peer to peer (P2P) communicator over a P2P network that exchanges medication information and medication consumption data, for the patient is taught in the Detailed Description in col 17 lines 30-51, col 19 lines 13-36, an col 19 line 28 - col 20 line 
adjusting, by the processor in real-time, a dosage amount of the at least on medication to be consumed by the patient, based on the received patient condition data is taught in the Detailed Description in col 34 lines 14-23 (teaching on sending a patient alert in response to received patient data wherein the patient should consume a different dosage amount of a medication); -AND-
alerting, by the processor in real-time, the patient to consume an alternative medication based on the received patient condition data, and is taught in the Detailed Description in col 34 lines 14-23 (teaching on sending a patient alert in response to received patient data wherein the patient should consume an alternative medication).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription dispensing management system as taught by Maraud and Hyde to include peer to peer network connectivity and dosage/medication adjustment of Ferguson with the motivation of providing more cohesive medication management because “medication regimens are becoming increasingly precise as to when specific doses must be taken, and medication management providers are increasingly restrictive as to how many doses can be dispensed to a patient. Thus, patients suffer from forgetting to take a timed dosage, losing doses, not having specific doses available when needed, having to manage refills of numerous medications as they run out at inconvenient times, and other issues that inhibit the patient’s taking of the necessary doses at the proper time” (Ferguson in the Background in col 3 lines 38-46).
The combination of Maraud, Hyde, and Ferguson fails to teach the following limitation of Claim 9. Ervin, however, does teach the following: 
wherein each of the one or more medication containers houses a medication, wherein each of the one or more medications contains a smart lid is taught in the Detailed Description in 
locking, automatically, the smart lid of the one or more medication containers is taught in the Detailed Description in ¶ 0141-143 and in the Figures at fig. 12-13 (teaching on a smart container cap wherein patient medication intake can be monitored for overdosing and underdosing).
It would have been obvious to one of ordinary still in the art to include in the smart locking lid of a medication container of Ervin with the medication dispensing control system as taught by Maraud, Hyde, and Ferguson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictably locking medication – no matter the container type – away from an individual experiencing an overdose. 
As per claim 11, the combination of Maraud, Hyde, Ferguson and Ervin discloses all of the limitations of claim 9. Maraud also discloses the following: 
the computer program product of claim 9, further comprising: alerting, by the processor, the patient to take a medication if it is determined that the medication consumption data does not match the medication consumption instructions is taught in the Detailed Description on p. 16 ¶ 0223 (teaching on alerting the patient if the patient fails to remove the medication from the device within a predetermined time deviating from the dosing schedule).
As per claim 12, the combination of Maraud, Hyde, Ferguson and Ervin discloses all of the limitations of claim 9. Maraud also discloses the following:
comprising an API
that monitors one or more medication reactions based on a quantity is taught in the Detailed Description on p. 16 0226 ¶ (teaching on monitoring prescriptions with potential patient drug reactions where the reaction requires the patient to not receive any quantity of the medication);
and a time of consumption of one or more medications; and is taught in the Detailed Description on p. 7 ¶ 0108 (teaching on reporting the historical time data related to a past reported adverse reaction to a prescribed drug); -AND-
determining, by the processor, that the adjusted dosage amount of the at least one medication at the designated time does not react adversely with the quantity and the time of consumption of one or more other medications consumed by the patient is taught in the Detailed Description on p. 16 ¶ 0026 - p. 17 ¶ 0231 (teaching on the system continuous monitoring of new patient medication prescriptions to ensure that current and past medications are free from contraindications, patient allergies, and possible drug interactions; if any of these negative events are detected, alert the prescribing physician).
Maraud fails to teach the following limitation of Claim 12. Hyde, however, does teach the following: 
the computer program product of claim 9, wherein recommending, by the processor, that the patient consume the adjusted dosage amount of the at least one medication, at the designated time, from the one or more medication containers based on the received patient condition data, further comprises: communicating, by the processor, with a cloud based medication interaction service is taught in the Detailed Description on p. 11 ¶ 0096 (teaching on a cloud based memory for the prescription management system).
It would have been obvious to one of ordinary still in the art to include in the cloud based memory as taught by Hyde with the prescription dispensing management system as taught by Maraud since the claimed invention is merely a combination of old elements, and in the combination each element merely would 
As per claim 13, the combination of Maraud, Hyde, Ferguson and Ervin discloses all of the limitations of Claim 9. Maraud also discloses the following:
in response to determining that the amount of medication in the one or more medication containers is not enough to last through the event specified in the event information, outputting, by the processor, an alert to the patient indicating that at least one medication in the one or more medication containers should be refilled is taught in the Detailed Description on p. 15 ¶ 0214 (teaching on notifying the patient when a refill on a prescription is due once a predetermined time frame that has passed; necessarily indicating that, from the dosage schedule and the patient's prescription amount, the patient is out of the prescribed medication).
Maraud fails to teach the following limitation of Claim 13. Hyde, however, does teach the following: 
the computer program product of claim 9, further comprising: receiving, by the processor, electronic calendar information for the patient, wherein the electronic calendar information comprises event information is taught in the Detailed Description on p. 23 ¶ 0206 (teaching on receiving patient prescription "event" information from the system that includes both the schedule and the dosage of the prescribed medication); -AND-
determining, by the processor, based on the event information and the medication consumption instructions whether an amount of medication in the one or more medication containers is enough to last through an event specified in the event information; and is taught in the Claims at p. 24 claim 23-24 (teaching on the storage of predetermined products when the system anticipates that the medication will be needed in the future and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription dispensing management system as taught by Maraud to include the recognition and indication of low medication supply as taught by Hyde with the motivation of enabling the system to “alert the physician to problems or to the need for additional medication” (Hyde in the Detailed Description on p. 23 ¶ 0207).
As per claim 14, the combination of Maraud, Hyde, Ferguson and Ervin discloses all of the limitations of claim 9. Maraud also discloses the following:
the computer program product of claim 9, further comprising: triggering, by the processor, a drug combination analysis with one or more other medication containers is taught in the Detailed Description on p. 16 ¶ 0026 - p. 17 ¶ 0231 (teaching on the system continuous monitoring of new patient medication prescriptions to ensure that current and past medications are free from contraindications, patient allergies, and possible drug interactions; if any of these negative events are detected, alert the prescribing physician);
when a one or more initial medication containers is lifted by the patient is taught in the Detailed Description on p. 16 ¶ 0224 (teaching on detecting the removal of the medication from a exposed bay (treated as synonymous to a medication container) and taking the time stamp for the patient consumption data);
detecting, by the processor, the medication consumption data of the one or more initial medication containers
when the one or more initial medication containers is put back down by the patient is taught in the Detailed Description on p. 16 ¶ 0224 (teaching on a more rigorous patient compliance check that ensures that the patient return the emptied medication container to a receptacle within a time constraint);
updating, by the processor, the medication consumption data with the dosage amount and the designated time of consumption of a medication consumed by the patient from the one or more initial medication containers; and is taught in the Detailed Description on p. 16 ¶ 0224 (teaching on updating the medication consumption data - here a time and date stamp - when the medication has been removed from the device for consumption by the patient); -AND-
broadcasting, by the processor, the medication consumption data from the one or more initial medication containers to the one or more other medication containers is taught in the Detailed Description on p. 18 ¶ 0243 (teaching on the consumption data being sent and stored for the patient in a patient history database).
Maraud fails to teach the following limitation of Claim 14. Hyde, however, does teach the following: 
wherein the patient is identified by a unique fingerprint is taught in the Detailed Description on p. 15 ¶ 0132 (teaching on the system requiring a patient authentication marker - including a fingerprint - prior to receiving the medication from the drawer).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription dispensing management system as taught by Maraud to include the fingerprint verification as taught by Hyde with the motivation of ensuring patients are safe and “to help the physician execute a complete and legal prescription order according to Federal Law” (Hyde in the Detailed Description on p. 23 ¶ 0198).


a computer system for implementing a program that manages a device, comprising: one or more computer devices each having one or more processors and one or more tangible storage devices; and a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors, the program instructions comprising instructions for is taught in the Detailed Description on p. 4 ¶ 0072 (teaching on a computer based interface for the patient prescription management system);
storing, by the computer, a medication listing for a patient is taught in the Detailed Description on p. 10 ¶ 0156-0157 (teaching on maintaining a patent current and historical medication list);
wherein the medication listing lists at least one medication for the patient, together with medication consumption instructions is taught in the Detailed Description on p. 14 ¶ 0197 (teaching on the system allowing physicians to prescribe a patient with a medication - listed with the medication is the dosage instructions);
monitoring, by the computer, one or more medication containers, wherein the one or more medication containers contain at least one medication for the patient is taught in the Detailed Description on p. 15 ¶ 0215 and 0217 and p. 16 ¶ 0221 (teaching on the system allocating timed dispensing of medication to a patient in a container (here a sealed sleeve or traditional mechanically opened box) that is monitored by the system for patient action);
receiving, by the computer, from the one or more medication containers, medication consumption data of the patient is taught in the Detailed Description on p. 16 ¶ 0223 
wherein medication consumption data includes which medication of the at least one medication the patient has taken is taught in the Detailed Description on p. 16 ¶ 0223 (teaching on the consumption data including the patient's removal of the medication dosage);
a time that the patient took the at least one medication is taught in the Detailed Description on p. 16 ¶ 0223-24 (teaching on the alert being triggered based on a temporal delay in the expected removal time via a time and date stamp - thirty minutes late is the proposed threshold);
and a quantity of the at least one medication taken by the patient is taught in the Detailed Description on p. 16 ¶ 0223-25 (teaching on the system administering the correct quantity of medications at the indicated time according to dosage instructions from the prescription);
receiving, by the computer, patient condition data from one or more patient monitoring devices in real-time is taught in the Detailed Description on p. 23 ¶ 0299 (teaching on the system receiving patient medical information for dosage recommendations); -AND-
recommending, by the computer, that the patient consume the adjusted dosage amount of the at least one medication at a designated time, from the one or more medication containers based on the received patient condition data is taught in the Detailed Description on p. 22 ¶ 0287-88 and p. 23 ¶ 0300 (teaching on the system, once processing the patient data received - including lab tests and historical data, prescription recommendations are made for the patient in the system).
Maraud fails to teach the following limitation of Claim 15. Hyde, however, does teach the following: 
detecting, by the computer, one or more potential adverse combinations of one or more medications, within the one or more medication containers for the patient is taught in the Detailed Description on p. 3 ¶ 0029 (teaching on the system determining that the patient is seeking a medication that may cause an adverse reaction);
wherein the patient condition data comprises at least one measurement of a medical vital sign of the patient is taught in the Detailed Description on p. 8 ¶ 0075 (teaching on the medication dispensing device receiving patient health information including patient vital signs);
in response to determining that the received patient condition data, in real-time, indicates an adverse reaction or a potential adverse reaction to the medication from the one or more medication containers, locking, automatically,… the one or more medication containers containing the medication associated with the adverse reaction or the potential adverse reaction is taught in the Detailed Description on p. 3 ¶ 0029 (teaching on the system determining that the patient is seeking a medication that may cause an adverse reaction and once the medication is determined to may cause an adverse reaction, preventing the medication from being accessed within the locked medication drawer); -AND-
in response to determining that the received patient condition data, in real-time, indicates an overdose, locking, automatically, the one or more medication containers containing the medication associated with the overdose is taught in the Detailed Description on p. 22 ¶ 0190 and p. 23 ¶ 0206-08 (teaching on determining that the patient could be abusing medications and are at risk for overdose).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription dispensing management system as taught by Maraud to include the vital sign measurements as input patient data and locking safety measures as taught by Hyde with the motivation of 
The combination of Maraud and Hyde fails to teach the following limitation of Claim 15. Ferguson, however, does teach the following: 
and wherein the one or more medication containers, specific to the patient, communicate with each other via a peer to peer (P2P) communicator over a P2P network that exchanges medication information and medication consumption data, for the patient is taught in the Detailed Description in col 17 lines 30-51, col 19 lines 13-36, an col 19 line 28 - col 20 line 6 (teaching on a peer-to-peer network connection between two medication management devices for exchanging medication consumption data for the patient);
adjusting, by the computer in real-time, a dosage amount of the at least one medication to be consumed by the patient, based on the received data is taught in the Detailed Description in col 34 lines 14-23 (teaching on sending a patient alert in response to received patient data wherein the patient should consume a different dosage amount of a medication); -AND-
alerting, by the computer in real-time, the patient to consume an alternative medication based on the received patient condition data; and is taught in the Detailed Description in col 34 lines 14-23 (teaching on sending a patient alert in response to received patient data wherein the patient should consume an alternative medication).

The combination of Maraud, Hyde, and Ferguson fails to teach the following limitation of Claim 15. Ervin, however, does teach the following: 
wherein each of the one or more medication containers houses a medication, wherein each of the one or more medications contains a smart lid is taught in the Detailed Description in ¶ 0141-143 and in the Figures at fig. 12-13 (teaching on a smart container cap wherein patient medication intake can be monitored for overdosing and underdosing); -AND-
locking, automatically, the smart lid of the one or more medication containers is taught in the Detailed Description in ¶ 0141-143 and in the Figures at fig. 12-13 (teaching on a smart container cap wherein patient medication intake can be monitored for overdosing and underdosing).
It would have been obvious to one of ordinary still in the art to include in the smart locking lid of a medication container of Ervin with the medication dispensing control system as taught by Maraud, Hyde, and Ferguson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in 
As per claim 17, the combination of Maraud, Hyde, Ferguson and Ervin discloses all of the limitations of claim 15. Maraud also discloses the following:
the computer system of claim 15, further comprising: alerting, by the computer, the patient to take a medication if it is determined that the medication consumption data does not match the medication consumption instructions is taught in the Detailed Description on p. 16 ¶ 0223 (teaching on alerting the patient if the patient fails to remove the medication from the device within a predetermined time deviating from the dosing schedule).
As per claim 18, the combination of Maraud, Hyde, Ferguson and Ervin discloses all of the limitations of claim 15. Maraud also discloses the following:
comprising an API is taught in the Detailed Description on p. 29 ¶ 0376 (teaching on the system possessing data retrieval networks with API-enabled end-to-end transparency);
that monitors one or more medication reactions based on a quantity is taught in the Detailed Description on p. 16 0226 ¶ (teaching on monitoring prescriptions with potential patient drug reactions where the reaction requires the patient to not receive any quantity of the medication);
and a time of consumption of one or more medications; and is taught in the Detailed Description on p. 7 ¶ 0108 (teaching on reporting the historical time data related to a past reported adverse reaction to a prescribed drug); -AND-
determining, by the computer, that the adjusted dosage amount of the at least one medication at the designated time does not react adversely with the quantity and the time of consumption of one or more other medications consumed by the patient is taught in the Detailed Description on p. 16 ¶ 0026 - p. 17 ¶ 0231 (teaching on the system continuous 
Maraud fails to teach the following limitation of Claim 18. Hyde, however, does teach the following: 
the computer system of claim 15, wherein recommending, by the computer, that the patient consume the adjusted dosage amount of the at least one medication at a designated time, from the one or more medication containers based on the received patient condition data, further comprises: communicating, by the computer, with a cloud based medication interaction service is taught in the Detailed Description on p. 11 ¶ 0096 (teaching on a cloud based memory for the prescription management system).
It would have been obvious to one of ordinary still in the art to include in the cloud based memory as taught by Hyde with the prescription dispensing management system as taught by Maraud since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictably a remote storage memory component instead of a local memory access to reduce onsite infrastructure requirements for the system. 
As per claim 19, the combination of Maraud, Hyde, Ferguson and Ervin discloses all of the limitations of claim 15. Maraud also discloses the following:
in response to determining that the amount of medication in the one or more medication containers is not enough to last through the event specified in the event information, outputting, by the computer, an alert to the patient indicating that at least one medication in the one or more medication containers should be refilled is taught in the Detailed Description on p. 15 ¶ 0214 (teaching on notifying the patient when a refill on a prescription is due once a predetermined time frame that has passed; necessarily 
Maraud fails to teach the following limitation of Claim 19. Hyde, however, does teach the following: 
the computer system of claim 15, further comprising: receiving, by the computer, electronic calendar information for the patient wherein the electronic calendar information comprises event information is taught in the Detailed Description on p. 23 ¶ 0206 (teaching on receiving patient prescription "event" information from the system that includes both the schedule and the dosage of the prescribed medication); -AND-
determining, by the computer, based on the event information and the medication consumption instructions, whether an amount of medication in the one or more medication containers is enough to last through an event specified in the event information; and is taught in the Claims at p. 24 claim 23-24 (teaching on the storage of predetermined products when the system anticipates that the medication will be needed in the future and there is not adequate supply for the totality of the needed drugs to provide proper inventory - this necessarily implies that the system recognizes a lack of adequate supplies in the medication dispenser based on a patient's scheduled dosage).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription dispensing management system as taught by Maraud to include the recognition and indication of low medication supply as taught by Hyde with the motivation of enabling the system to “alert the physician to problems or to the need for additional medication” (Hyde in the Detailed Description on p. 23 ¶ 0207).
As per claim 20, the combination of Maraud, Hyde, Ferguson and Ervin discloses all of the limitations of claim 15. Maraud also discloses the following:
the computer system of claim 15, further comprising: triggering, by the computer, a drug combination analysis with one or more other medication containers is taught in the Detailed Description on p. 16 ¶ 0026 - p. 17 ¶ 0231 (teaching on the system continuous monitoring of new patient medication prescriptions to ensure that current and past medications are free from contraindications, patient allergies, and possible drug interactions; if any of these negative events are detected, alert the prescribing physician);
when a one or more initial medication containers is lifted by the patient is taught in the Detailed Description on p. 16 ¶ 0224 (teaching on detecting the removal of the medication from a exposed bay (treated as synonymous to a medication container) and taking the time stamp for the patient consumption data);
detecting, by the computer, the medication consumption data of the one or more initial medication containers is taught in the Detailed Description on p. 16 ¶ 0223 (teaching on the consumption data including the patient's removal of the medication dosage);
when the one or more initial medication containers is put back down by the patient is taught in the Detailed Description on p. 16 ¶ 0224 (teaching on a more rigorous patient compliance check that ensures that the patient return the emptied medication container to a receptacle within a time constraint);
updating, by the computer, the medication consumption data with the dosage amount and the designated time of consumption of a medication consumed by the patient from the one or more initial medication containers; and
broadcasting, by the computer, the medication consumption data from the one or more initial medication containers to the one or more other medication containers is taught in the Detailed Description on p. 18 ¶ 0243 (teaching on the consumption data being sent and stored for the patient in a patient history database).
Maraud fails to teach the following limitation of Claim 20. Hyde, however, does teach the following: 
wherein the patient is identified by a unique fingerprint is taught in the Detailed Description on p. 15 ¶ 0132 (teaching on the system requiring a patient authentication marker - including a fingerprint - prior to receiving the medication from the drawer).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prescription dispensing management system as taught by Maraud to include the fingerprint verification as taught by Hyde with the motivation of ensuring patients are safe and “to help the physician execute a complete and legal prescription order according to Federal Law” (Hyde in the Detailed Description on p. 23 ¶ 0198). 

Response to Arguments
Examiner acknowledges that appropriate corrections to the claims for the previous 35 U.S.C. 112(a) rejections has been made and withdraws the rejections accordingly.
Applicant’s arguments, see Rejections under 35 U.S.C. §103, filed 12 February 2021, with respect to the rejection of claims 1, 3-6, 8-9, 11-15, and 17-20 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ervin, as per the rejection above.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
LeBrun (US Patent No 10445472)(teaching on a smart cap for pill containers wherein the cap can only be released when an open button is engaged)
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626